UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):04/16/2010 Encorium Group, Inc. (Exact name of registrant as specified in its charter) Commission File Number:0-21145 Delaware 56-1668867 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 435 Devon Park Drive Building 500, Wayne, PA, 19087 USA (Address of principal executive offices, including zip code) 484-588-5400 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On September 30, 2010, Encorium Group, Inc. (the “Company”) issued a press release announcing that it has extended its subscription rights offering until October 15, 2010.As a result of this extension, holders of the subscription rights will now have until 5:00 p.m., EST, on October 15, 2010 to exercise their subscription rights.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits Exhibit 99.1Press release dated September 30, 2010. SIGNATURES Pursuant to the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Encorium Group, Inc. Dated: October 1, 2010 By: /s/ Philip L. Calamia Philip L. Calamia Chief Financial Officer Index to Exhibits Exhibit No. Description of Exhibit Press release dated September 30, 2010
